t c summary opinion united_states tax_court lyndell scott hegwood petitioner v commissioner of internal revenue respondent docket no 9398-o1s filed date lyndell scott hegwood pro_se marshall r jones for respondent beghe judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated subseguent section references are to the internal_revenue_code in effect for the year in issue the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority - respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for attributable to respondent’s determinations that petitioner was required to file as single rather than as head_of_household that petitioner’s claim to exemptions for three dependent_children had not been substantiated and that petitioner was not entitled to the earned_income_credit of the deficiency dollar_figure is attributable to respondent’s disallowance of the earned_income_credit the first two issues having been resolved by agreement in petitioner’s favor the issue remaining for decision is petitioner’s right to the earned_income_credit although respondent has conceded that petitioner qualifies as head_of_household by reason of his maintaining a household that includes minor children who are his dependents respondent continues to assert that petitioner does not have a qualifying_child who is an eligible_foster_child of the taxpayer within the meaning of sec_32 b as amended effective for taxable years beginning after date by the ticket to work and work incentives improvement act of publaw_106_170 113_stat_1917 the act some of the facts have been stipulated and are so found the stipulation of facts and accompanying exhibits are incorporated herein by this reference at the time the petition was filed petitioner resided in bay st louis mississippi - - petitioner and the mother of the three dependent_children have been living together for more than years and petitioner provides the primary support for the household which includes the dependent_children mississippi abolished common-law marriage in miss code ann sec and the living arrangement of petitioner and the mother is illegal under mississippi law miss code ann sec see also davis v davis so 2d miss sullivan v stringer so 2d miss ct app petitioner does not claim a dependency_exemption for the mother and correctly so see 27_tc_758 however petitioner asserts that his living arrangement with the children does not violate mississippi law and that continuation of this arrangement should be encouraged petitioner has cared for the mother’s children as his own and claimed them as his foster children since petitioner asserts that the state of mississippi accepts these children as his foster children citing as evidence the high school record of one of the children showing the names of both petitioner and the mother as parent guardian of the child in question with the relationship between petitioner and the child labeled f-father petitioner also asserts that no one else claims the children as dependents or foster children for tax purposes and that the - children’s biological father has not seen them since and does not pay any child_support respondent’s determination that for and later years none of the mother’s children is or can be a qualifying_child of petitioner is based on the sec_32 definition of qualifying_child as amended by the act this definition requires that the taxpayer and the child satisfy the relationship_test of subparagraph b iii under this test the child if not a child or descendant of a child of the taxpayer under clause i or a stepchild of the taxpayer under clause i ii must be an eligible_foster_child of the taxpayer under clause i iit eligible_foster_child is defined by clause iii as an individual not defined in clause 1i i or ii who i is a brother sister stepbrother or stepsister of the taxpayer or a descendant of any such relative or is placed with the taxpayer by an authorized_placement_agency emphasis added ii the taxpayer cares for as the taxpayer’s own child and ‘prior to enactment of the act sec_32 c b simply defined an eligible_foster_child as an individual not described in clause or ii who-- i the taxpayer cares for as the taxpayer’s own child and ii has the same principal_place_of_abode as the taxpayer for the taxpayer’s entire taxable_year - iii has the same principal_place_of_abode as the taxpayer for the taxpayer’s entire taxable_year respondent acknowledges that petitioner cares for the children in question as his own and that those children and petitioner have the same principal_place_of_abode petitioner acknowledges that the children have not been placed with the taxpayer by an authorized state_agency indeed there was an intimation at trial that petitioner and the mother view as unfair the refusal or failure of the mississippi department of human services to place the children with petitioner as his foster children the court is left with the impression that the mississippi department of human services has not placed the children with petitioner as his foster children because of the technical illegality of petitioner’s living arrangement with the mother with the change in sec_32 that became effective for the taxable_year petitioner took the return position after discussion with the mother who is the sole custodial_parent that she was authorized to place the children with petitioner as his foster children although there is no documentary_evidence or testimony in the record that the mother has placed any of the children with petitioner as their foster father we will assume for purpose of argument that she has attempted to do so -- - petitioner and the mother have not married for economic reasons they explain that if they were to marry the mother would be disqualified from receiving certain prescription drug benefits she is currently entitled to the court has looked for legislative_history to explain the purpose served by the more restrictive definition of foster_child provided by the act in the joint_committee print of the description of revenue provisions contained in the president’s fiscal_year budget proposal prepared by the staff of the joint_committee on taxation date hereinafter the joint_committee print sec_412 of the act is classified under miscellaneous revenue-increase provisions and 1s captioned as a provision to simplify foster_child definition under the earned_income_credit in the absence of hearings and reports by the house ways_and_means_committee and the senate_finance_committee the joint_committee print is the only source that has come to the court’s attention that sheds any light on the purpose of sec_412 of the act although respondent suggests the joint_committee print is probably not to be considered ‘legislative history’ in the strict sense of the term it was provided to the members of the house and senate for their reference before the cursory description of sec_412 of the act in the conference_report provides no help see h conf rept pincite - j- congress enacted the act it is therefore part of the history of the legislation see 119_tc_44 the description of sec_412 of the act in the joint_committee print pincite indicates that placement by an authorized_placement_agency should be interpreted as placement by an agency of a state or one of its political subdivisions or by a tax-exempt child placement agency licensed by a state the joint_committee print goes on to state that some advocates of the new provision believe it would reduce potential abuse by tax cheats prevent unintentional errors by confused taxpayers and provide better guidance to the irs when investigating questionable eic claims according to the joint_committee print critics of the proposal attacked its adverse effect on legitimate family living arrangements and stated that it would not completely simplify the foster_child definition because sec_32 b ii retains the subjective test that the individual must be cared for as the taxpayer’s own child to summarize other than what may be inferred from the provision’s classification as a revenue-increase provision in the joint_committee print the main purposes of its enactment appear to have been to reduce unintentional errors by taxpayers by simplifying to some extent the foster_child --- - definition to increase taxpayer compliance by reducing intentionally improper foster_child claims and to provide the internal_revenue_service with a clear subset of claimed foster children who fit within the definition of eligible_foster_child applying these considerations to the facts of the case at hand there appears to be no likelihood of unintentional or intentional error in petitioner’s claim in the sense that there is no reasonable possibility that anyone else is claiming the children as dependents in fact they are petitioner’s dependents as respondent concedes furthermore both preexisting requirements for qualification as a foster child-- care for the children as one’s own child and the sharing of the principal_place_of_abode for the entire year--continued to be satisfied during the taxable_year in issue notwithstanding these considerations the new provision of the act is clear on its face and leaves no room for interpretation in its application to the case at hand the children have not been placed with petitioner by an agency of the state of mississippi or one of its political subdivisions or by a tax-exempt child placement agency licensed by the state of mississippi nor by a mississippi chancery court see lw v c w b so 2d miss nothing in the joint_committee print or the act as written suggests the new rule --- - is to be disregarded where the state_agency having jurisdiction has refused or failed to make the placement because it disapproves what in amajority of other states would be considered a legitimate family living arrangement neither does the court believe it has any proper standing to base its decision on its disagreement with the state agency’s failure to draw a compassionate distinction between the technical illegality under mississippi law of petitioner’s living arrangement with the mother and the social benefit to be gained from providing additional encouragement of his continued support and surrogate fatherhood of the children although respondent in an effort to help petitioner suggested at trial that petitioner might be arguing the new requirement is unconstitutional as applied to him because of its interaction with mississippi law and administrative practice petitioner has made no such argument neither the record in this case nor the arguments of the parties provide any basis for an inguiry by the court into the issue of constitutionality see 297_us_288 brandeis j concurring the court is constrained to sustain respondent’s determination that petitioner is not entitled to the earned_income_credit for the year -- - to give effect to the foregoing and respondent’s concessions decision will be entered under rule
